DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	No amendments to the claims were made by Applicant’s response filed February 9, 2021. Claims 4-6, 10-14, 17, 20 and 22 are withdrawn.  Claims 1-3, 7-9, 15, 16, 18, 19 and 23 are canceled. Claim 21 is currently presented for examination.  

 Response to Arguments
Applicant's arguments filed February 9, 2021 with respect to the rejection under 35 USC 103 over Stockemann et al. in view of Coelingh and Labrie have been fully considered but they are not persuasive.  The Examiner maintains all previous arguments for reasons of record.  Applicant’s newly presented arguments that are pertinent to the current rejections of record will be addressed below.
Applicant has provided several comments and several references in response to the previous office action.  However, none of these comments and references are sufficient to overcome the prima facie case of obviousness.  Stockemann et al. teaches the combination of a LHRH agonist/antagonist and SERMs for the treatment of endometriosis.  Although Stockemann teaches a complete regression of the endometriosis without a significant reduction in bone mass, it is noted that Stockemann 
Moreover, in Palomba et al. it is specifically stated that the major side effect of long-term treatment with LHRH agonists is the negative impact on bone metabolism and in fact, continuous administration of LHRH agonists for 6 months or more induces a significant bone loss depending on the dose of the analog, the length of the treatment, and the degree of induced hypoestrogenism (page 4479).  Thus it is clear that multiple variables are involved with controlling the side effects of LHRH agonist and not all patients will respond in one way.  Thus an ordinary skilled artisan looking to improve upon the treatment of Stockemann et al. for the treatment of endometriosis would look to the prior art for a solution to the problem of treating endometriosis.  

Applicant’s argument that the references suggest the addition of the SERM and DHEA to improve side effects of the LHRH antagonist/agonist whereas the instant application discloses that the DHEA and SERM have the capacity to directly treat the endometriosis are found not persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to Applicant’s argument concerning the addition of DHEA and the increase in uterine weight in ovariectomized animals treated with EM-800, it is maintained that an ordinary skilled artisan would not have expected DHEA to increase the uterine weight in patients treated with the LHRH agonist or antagonist and the SERM as in Stockemann et al. since as taught by Coelingh et al. it was known in the art that DHEA has an enhancing effect on the anti-proliferative action of an anti-estrogen component (column 11 lines 23-27).  Coelingh et al. specifically teaches that because androgens are precursors of estrogens, one would expect the administration of 
Applicant’s argument with respect to the low levels of LH are found not persuasive since one of ordinary skill in the art would have expected an improved treatment for endometriosis by combining each of the claimed components for reasons of record and thus achieving an improvement in the treatment of endometriosis would not have been surprising or unexpected even if low levels of LH is achieved.  An ordinary skilled artisan would recognize that the treatment involves the use of an LHRH agonist/antagonist which will prevent the further production of LH and as demonstrated in Stockemann et al. result in the complete regression of endometriosis.  Thus one would not expect that the SERM or the DHEA would need to further reduce the level of LH in order to provide an improved treatment for endometriosis.  The prior art of record suggests the addition of both of the SERM and the DHEA to alleviate the adverse effects of LHRH agonist/antagonist administration including loss of bone mass.  
Therefore, for reasons of record and for the reasons detailed above, the rejection of record under 35 USC 103 over Stockemann in view of Coelingh et al. and Labrie is hereby maintained and reproduced below.  
With respect to the second obviousness rejection, Applicant argues that Garnick does not contain any working examples and the secondary reference does not teach 
These arguments are found not persuasive since “prior art printed publication cited by an examiner is presumptively enabling barring any showing to the contrary by a patent applicant.” In reMorsa, 713 F.3d 104, 109 (Fed. Cir. 2013). The prior art is enabling if “a person of ordinary skill in the art could make or use the claimed invention without undue experimentation based on the disclosure of that particular document.” Id. at 110.  Here, Applicant provides no specific evidence or persuasive reasoning as to why undue experimentation would have been required for an ordinary skilled artisan to follow the disclosure of Garnick and combine an LHRH antagonist and a SERM for the treatment of endometriosis. Simply stating that Garnick’s specification does not exemplify this embodiment is not sufficient because working “examples are not required to satisfy section 112, first paragraph.” In re Strahilevitz, 668 F.2d 1229, 1232 (CCPA 1982).  All Applicant presents is attorney argument, but “attorney argument [is] not the kind of factual evidence that is required to rebut a prima facie case of obviousness.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).
Furthermore, efficacy is not a requirement for prior art enablement.  “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.”  Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).  See also MPEP§2121.01.  Further, in a patent, it is presumed that a process if used by one skilled in the art will produce the product or result described therein.  In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. See MPEP § 716.07.
Moreover even though Garnick teaches the use of a LHRH antagonist while the secondary reference teaches the use of a LHRH agonist, the end result is the same for both types of compounds which is a decrease in LH and FSH resulting in the decrease of estrogen and testosterone levels.  Thus the side effects for LHRH antagonists and LHRH agonists are the same.  Martel et al. specifically demonstrates that administration of an LHRH agonist lowers bone mass density (BMD) while Garnick teaches that a typical problem that is frequently encountered with the use of LHRH antagonists is a series of side effects stemming from protracted severe estrogen deprivation including bone loss.  Accordingly, based on the secondary reference, an ordinary skilled artisan would have been motivated to combine DHEA to the combination of Garnick as well as use acolbifene as the SERM with the LHRH antagonist with a reasonable expectation of decreasing the side effects of the LHRH antagonist of Garnick for an improved treatment of endometriosis.
Although Martel et al. does not teach the treatment of endometriosis, Martel et al. is relevant since it teaches a solution to the problem of Garnick which is to alleviate the 
Applicant’s argument that the references suggest the addition of the SERM and DHEA to improve side effects of the LHRH antagonist/agonist whereas the instant application discloses that the DHEA and SERM have the capacity to directly treat the endometriosis are found not persuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, for these reasons the previous rejection under 35 USC 103 over Garnick in view of Martel et al. is hereby maintained and reproduced below.
This action is FINAL.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockemann et al. CA-2,244,675 (provided on IDS dated September 23, 2011) in view of Coelingh et al. WO 03/017974 A1 (of record) and Labrie (2006, Endocrine-Related Cancer, Vol. 13, pages 335-355 Provided on IDS dated September 23, 2011).
Claim 21 of the instant application claims a method for treating or reducing the likelihood of acquiring endometriosis comprising inhibiting ovarian hormonal secretion by administering an effective amount of a LHRH agonist or antagonist such as leuprolide acetate; orally or percutaneously administering the selective estrogen receptor modulator acolbifene which has no estrogenic activity on breast, uterine or endometrial tissues; and administering the sex steroid precursor dehydroepiandrosterone (DHEA); wherein the method does not include administration of a sex hormone.
Stockemann et al. teaches a combined pharmaceutical preparation which contains LHRH-analogous substances (analogue) and anti-estrogens with tissue-selective estrogenic effect to treat gynecological disorders, especially endometriosis and myomas (abstract and page 1).  Stockemann et al. teaches that gonal steroids (oestrogens, gestagens) which are under the control of the hypothalamic-pituitary system and growth factors including also cytokines play a decisive role in the clinical 
Stockemann et al. teaches a pharmaceutical combined preparation for the treatment of endometriosis and myomas which prevents a reduction in bone density and avoids the disadvantages of hormone treatments comprising two active ingredients, the first of which is an LHRH analogue or combination of LHRH analogues and the second of which is an anti-oestrogen having tissue-selective oestrogenic activity (pages 2-3).  Stockemann et al. teaches that the LHRH analogue is an LHRH agonist or antagonist (page 3).  Stockemann et al. teaches that preferred LHRH analogues include leuprorelin (leuprolide acetate) (pages 3 and 4).
Stockemann et al. further teaches that the second active ingredient component of the preparation is an anti-oestrogen having tissue-selective oestrogenic activity which are SERMs (selective oestrogen-receptor modulators) which exert their partial agonistic oestrogenic activity tissue- and organ-selectively (pages 5-6).  Stockemann et al. teaches that any anti-oestrogen having tissue-selective oestrogenic activity may be used such as raloxifene (page 6).  Stockemann et al. teaches that the anti-oestrogen may be administered intravenously, subcutaneously, intramuscularly as well as orally (page 6).  Stockemann et al. teaches that the combined preparation surprisingly prevents the observed LHRH analogue-induced reduction in bone density, and the endometriosis, inhibited in its growth, is not stimulated again, and the growth of the normal endometrium in the uterus also is not stimulated (page 7).
Stockemann et al. specifically teaches that the combination results in a complete regression of the endometriosis without there being a significant reduction in bone mass 
Thus Stockemann et al. specifically teaches the combination of an LHRH agonist or antagonist and a selective oestrogen-receptor modulator (SERM) for the treatment of endometriosis.
Stockemann et al. does not specifically teach the selective estrogen receptor modulator (SERM) acolbifene (EM-652.HCl, EM-1538).  Stockemann et al. does not teach administering the sex steroid precursor DHEA.
Coelingh et al. also teaches the treatment of benign gynecological disorders including uterine leiomyomas and endometriosis in a female mammal comprising the administration of an anti-estrogen (see abstract and page 1 lines 5-15).  Coelingh et al. describes endometriosis as a well-known gynecological disorder defined as the presence of viable endometrial gland and stroma cells outside the uterine cavity (page 3 lines 16-28).  Coelingh et al. teaches that anti-estrogens useful in treating endometriosis include anti-estrogens that exert SERM-like activity such as tamoxifen, raloxifene, EM-652 (acolbifene), etc. (page 9 lines 15-24).  Coelingh et al. further teaches the co-administration of an androgen for the treatment of endometriosis (page 11 lines 18-19).  Coelingh et al. teaches that the androgen enhances the action of the anti-estrogen, in 
Example 4 of Coelingh specifically demonstrates administration of a SERM and DHEA for the treatment of endometriosis (pages 19-20).  Coelingh specifically exemplifies administration of DHEA with the SERM for the treatment of endometriosis and demonstrates that DHEA with the SERM showed a more pronounced reduction in size of the endometriotic lesions compared to women not receiving DHEA and moreover demonstrates that women receiving DHEA with the SERM have less subjective side effects (Example 4 pages 19-20).  
In addition, Labrie teaches that acolbifene is a very potent SERM with no estrogenic activity in the endometrium (page 343).  Labrie further teaches that acolbifene is about ten times more potent than raloxifene in protecting against bone loss (page 345).  Labrie also teaches that DHEA exerts beneficial effects on bone (page 345).  Labrie specifically teaches that the combination of a sex steroid precursor 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Stockemann et al. which teaches a method of treating endometriosis comprising the administration of a LHRH agonist or antagonist and a SERM with the teachings of Coelingh et al. which teaches the administration of a SERM such as raloxifene, acolbifene, etc. for the treatment of endometriosis and further teaches that androgen compounds such as DHEA enhances the anti-proliferative activity of anti-estrogenic compounds for the treatment of endometriosis.  Thus at the time of the instant invention, an ordinary skilled artisan would have been motivated to use a SERM (selective oestrogen-receptor modulator) known in the art which exerts its partial agonistic oestrogenic activity tissue- and organ-selectively as taught by Stockemann et al. for the treatment of endometriosis including acolbifene as taught by Coelingh et al. with a reasonable expectation of similar success.  Moreover, an ordinary skilled artisan would have been further motivated to use acolbifene in the method of Stockemann et al. since Coelingh et al. specifically teaches that acolbifene is a SERM useful in the treatment of endometriosis.  
prima facie obvious to substitute one known element for another known element having the same function to yield predictable results.  Thus the substitution of acolbifene for the SERMs specifically taught in Stockemann et al. or the addition of acolbifene to the SERMs specifically taught in Stockemann et al. for the treatment of endometriosis is rendered obvious over the cited prior art teachings.  
Moreover, an ordinary skilled artisan would have been especially motivated to add DHEA to the method of Stockemann et al. with a reasonable expectation of success, since Coelingh et al. specifically teaches that the DHEA would enhance the action of the anti-estrogen, in particular the anti-estrogen's ability to suppress growth, proliferation and viability of endometriotic tissue, adenomyomas, fibroids and endometrial tissue.  Moreover, in view of the teachings of Labrie one would have been further motivated to add DHEA to the method of Stockemann et al. since Labrie teaches that the combination of a sex steroid precursor (DHEA) and acolbifene not only 
Although Stockemann teaches a complete regression of the endometriosis without a significant reduction in bone mass by the administration of an LHRH agonist or antagonist and a SERM, it is noted that Stockemann teaches that there was not a significant reduction in bone mass which means that there was some reduction in bone mass.  Thus even though the treatment resulted in a complete regression of the endometriosis, one could improve upon said treatment by further reducing the side-effects such as bone loss.  Labrie teaches that DHEA exerts beneficial effects on bone (page 345).  Labrie specifically teaches that the combination of a sex steroid precursor 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus since each of an LHRH agonist or antagonist, SERMs and DHEA are known in the art for the treatment of endometriosis, combining said components for the treatment of endometriosis is rendered prima facie obvious.
Thus claim 21 of the instant application is rendered obvious in view of the cited prior art teachings.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garnick U.S. Publication No. 2004/0110689 A1 in view of Martel et al. (Provided on IDS dated January 27, 2016- C. MARTEL, et al., Poster of presentation from applicant's research group (NAMS, 2000) entitled "Prevention of Bone Loss By Combined Treatment With EM-652.HC1 and DHEA in Female Rats Treated With an LHRH Agonist.")
Claim 21 of the instant application claims a method for treating or reducing the likelihood of acquiring endometriosis comprising inhibiting ovarian hormonal secretion by administering an effective amount of a LHRH agonist selected from the group consisting of leuprolide acetate, goserelin acetate, nafarelin, buserelin acetate, histrelin acetate, triptorelin acetate or pamoate, and deslorelin acetate, or LHRH antagonist selected from the group consisting of abarelix, teverelix, cetrorelix acetate, 
Garnick teaches methods for treating hormone associated conditions, such as endometriosis, uterine leiomata, ovarian cancer, breast cancer, or vaginal bleeding, using LHRH antagonists and selective estrogen receptor modulators (abstract). The methods include administering to a subject a combination of an LHRH antagonist and a selective estrogen receptor modulator (abstract).  Garnick teaches that endometriosis which is frequently a lifelong condition is the ectopic presence of endometrial type glands and stroma in sites which are outside of the uterus, and this ectopic occurrence of endometrial tissue frequently forms cysts containing altered blood which results in debilitating pain for millions of women worldwide and particularly occurs in conjunction with the monthly proliferation of endometrial tissue [0003]. Garnick teaches that one of the most effective treatments for hormone associated conditions is the administration to an affected subject of an LHRH antagonist [0006]. LHRH antagonists inhibit the release of Luteinizing hormone (LH) and follicle-stimulating hormone (FSH) by blocking the action of Luteinizing hormone-releasing hormone (LHRH also known as gonadotropin-releasing hormone or GnRH) [0006].  However, Garnick teaches that a typical problem that is frequently encountered with the use of LHRH antagonists is a series of side effects stemming from protracted severe estrogen deprivation [0007]. These side effects 
Garnick teaches the use of an LHRH antagonist in combination with a selective estrogen receptor modulator allows for the treatment of a hormone associated condition while at the same time avoiding the side effects normally associated with the use of LHRH antagonists [0008].  Garnick specifically teaches a method for treating endometriosis in a subject by administering to a subject a combination of an LHRH antagonist and a selective estrogen receptor modulator, thereby treating endometriosis in the subject [0018]. Claim 34 of Garnick specifically claims a method for treating endometriosis in a subject, comprising administering to a subject a combination of an LHRH antagonist and a selective estrogen receptor modulator, thereby treating endometriosis in the subject. 
Garnick teaches the use of numerous LHRH antagonists including abarelix and cetrorelix [0034], [0085] and [0102].  Garrick teaches that preferred selective estrogen modulators include those that act as agonists in bone tissue and as antagonists in breast and uterine tissue, and also acts as an agonist with respect to lipid metabolism [0088].
Garnick does not teach acolbifene (EM-652.HCl, EM-1538) as a SERM.  Garnick does not teach the administration of DHEA.
Martel et al. teaches that EM-652.HCl (acolbifene) is a pure SERM having antiestrogenic effects in the mammary gland and endometrium (introduction).  Martel et al. specifically demonstrates that administration of an LHRH agonist lowers bone mass density (BMD) and that administration of either acolbifene or DHEA alone inhibited the 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Garnick which claims a method for treating endometriosis in a subject, comprising administering to a subject a combination of an LHRH antagonist and a selective estrogen receptor modulator (SERM), thereby treating endometriosis in the subject, with the teachings of Martel et al. which specifically demonstrates a clear advantage in combining the SERM acolbifene and DHEA to completely prevent bone loss and improve lipid profile in subjects treated with LHRH agonists.  Similar to the side effects of using LHRH agonists that mimic ovariectomy or medical castration as taught by Martel et al., Garnick teaches that a typical problem that is frequently encountered with the use of LHRH antagonists is a series of side effects stemming from protracted severe estrogen deprivation including hot flashes, bone loss, and increased susceptibility to cardiovascular disease, such as hyperlipidemia, restenosis, hypertension, and thrombosis [0007].  Garnick teaches the use of an LHRH antagonist in combination with a selective estrogen receptor modulator allows for the treatment of a hormone associated condition while at the same time 
Thus the cited claim of the instant application 

Conclusion
Claim 21 is rejected.  Claims 4-6, 10-14, 17, 20 and 22 are withdrawn.  Claims 1-3, 7-9, 15, 16, 18, 19 and 23 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM